COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-454-CV


IN THE INTEREST OF C.K.A. AND A.E.A., CHILDREN

                                    ----------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

     On December 3, 2008 and December 17, 2008, we notified appellant,

in accordance with rule of appellate procedure 42.3(c), that we would dismiss

this appeal unless the $175 filing fee was paid. See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).




     1
         … See Tex. R. App. P. 47.4.
     Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

     Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.


                                                 PER CURIAM


PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: January 22, 2009




     2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                       2